NOTE: This order is n0nprecede1itial.
United States Court of AppeaIs
for the FederaI Circuit
SYNQOR, INC.,
Plair,tiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC., __
Defen,dants-AppeZlants,
AND
BEL FUSE, INC., *
Defendant-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POVVER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellan.ts.
2011-1191, -1192, -1193, -1194, 2012-1069, -1070, -1071,
-1072
/

SYNQOR V. A.RTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-049'7, Judge
T. John Ward.
ON MOTION
Bef0re MO0RE, Circuit Judge. t
0 R D E R
Be1 Fuse et a1. and Murata Manfacturing Co., Ltd.
each move to stay these appeals pending the inter parties
reexaminations of the patents-in-suit. SynQor, Inc.
opposes. Bel Fuse and Murata reply. _
These motions arise out of a complaint brought by
SynQor in the United States District Court for the East-
ern District of Texas in November 2007, charging the
defendants-appellants with infringement of Hve patents,
including (1) U.S. Patent No. 7,072,19O (the ’190 patent);
(2) U.S. Patent No. 7,269,034 (the ’034 patent); (3) U.S.
Patent No. '7,272,021 (the ’021 patent); (4) U.S. Patent No.
7,558,083 (the `083 patent); and (5) U.S. Patent No.
7,564,702 (the '702 patent). A jury found that the appel-
lants had infringed each patent and awarded damages.
The case is currently on appeal before this court, although
additional proceedings remain pending below.
Defendant Murata filed a petition for inter parties re-
examination of several claims of the ’19U and '021 patents
in August 2009 and reexamination petitions for the
remaining three patents were filed in 2G10. Bel Fuse
seeks a stay pending completion of the reexamination of
only the 021 and 190 patents, which l\/Iurata expects to be
completed "in approximately 10 to 14 m0nths." According
to the appellants, in the reexaminations of the ’190 and

3 SYNQOR V. ARTESYN TECH
’021 proceedings, in its first level of review, the PTO has
rejected all claims being examined and SynQor has filed
an appeal seeking review by the BPAI.
The power of the Court to stay proceedings is inciden-
tal to its inherent power to control the disposition of the
cases on its docket. See Landis u. North Am. Co., 299 U.S.
248, 254 (1936). Here, we cannot say the appellants have
shown that staying proceedings for such a lengthy period
of time is warranted Bel Fuse and Murata’s reliance on
this cou1’t’s decision in Stcmdard Hcwens Prpds., Inc. v.
Gencor Indus., 996 F.2d 1236 (Fed. Cir. 1993) to support a
contrary conclusion is unpersuasive.
This court in Standard Haven,s directed the district
court to stay its damages proceedings until the PTO
reexamination proceeding became final In that case, the
PTO’s proceedings were complete and the decision of the
BPAI was on appeal before another district court. Here,
however, the court is being asked to stay proceedings at
the relative end of the litigation process pending a lengthy
administrative process that even the appellants predict
will take at least 10-14 months to complete Under these
circumstances, we deem it appropriate to deny the mo-
tions to stay.
Accordingly,
IT ls OR1)ERE1) THAT:
The motions to stay are denied
FoR THE CoURT
 3 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COURT 0F APPEALS FOR
T|~lE FEDERAL C|RCUIT
JAN 31 2012
JAN HOBBAL¥
/ conn

SY`NQOR V. ARTESYN TECH
cc'
s19
Donald R. D_unner, Esq.
Constantine L. Trela, Jr., Esq
Gary M. Hnath, Esq.
Alan D. Smith, Esq.
Eric W. Benisek, Esq.
William F. Lee, Esq.